Citation Nr: 1003361	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

2.  Entitlement to a disability rating in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

In November 2009, a Video Conference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


REMAND

During the November 2009 Board hearing, the Veteran indicated 
that he was currently receiving disability benefits from the 
Commonwealth of Pennsylvania.  However, there do not appear 
to be any disability benefit records from the Commonwealth of 
Pennsylvania associated with the claims folder.  Therefore, 
the case must be remanded in order to obtain any such 
outstanding records.  See 38 C.F.R. § 3.159; see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Also, during the November 2009 hearing, the Veteran testified 
that since his most recent VA examination in July 2007 his 
peripheral neuropathies had gotten significantly worse.  
Therefore, the Veteran should be afforded a new VA 
examination to determine the current nature and severity of 
his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); and also VAOPGCPREC 11-95 (1995).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of the decision awarding the veteran 
disability benefits from the Commonwealth 
of Pennsylvania and a copy of the record 
upon which the award was based.

2.  The RO or the AMC should also 
undertake appropriate development to 
obtain a copy of any outstanding records 
pertaining to treatment or evaluation of 
the disabilities at issue during the 
period of these claims.

3.  Then, the Veteran should be afforded 
an examination by an examiner with the 
appropriate expertise to determine the 
current nature and severity of his 
peripheral neuropathies of the right and 
left lower extremities.  The claims 
folders must be made available to and 
reviewed by the examiner.  The nerve or 
nerves affected by peripheral neuropathy 
should be identified and the examiner 
should state whether there is complete or 
incomplete paralysis of the nerve(s).  If 
the diagnosis is incomplete paralysis, the 
examiner should state whether the 
incomplete paralysis is mild, moderate, or 
severe.  The RO or the AMC should ensure 
that all information required for rating 
purposes is provided by the examiner.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


